Exhibit 10.38 [English Summary] Yida (Fujian) Tourism Group Limited Loan Agreement Borrower/Party A: Yida (Fujian) Tourism Group Limited Lender/Party B: Industrial and Commercial Bank of China Limited, Yongtai Branch Amount of loan: RMB 70 million Purpose of loan: Yunding Park tourism destination development and construction Loan period: 7 years Interest: 6.40% per annum Repayment schedule: Repayment date Repayment amount (RMB million) Repayment date Repayment amount (RMB million) 4/15/2011 10/15/2014 2 7/15/2011 1 1/15/2015 10/15/2011 1 4/15/2015 2 1/15/2012 7/15/2015 4/15/2012 1 10/15/2015 7/15/2012 1/15/2016 7 10/15/2012 4/15/2016 2 1/15/2013 3 7/15/2016 4/15/2013 10/15/2016 7/15/2013 2 1/15/2017 8 10/15/2013 2 4/15/2017 1 1/15/2014 7/15/2017 1 4/15/2014 10/15/2017 1 7/15/2014 2 12/15/2017 3 Guaranty: Secured by credit guarantee of its subsidiary, Fujian Jintai Tourism Developments Co., Ltd., and the right to collect resort ticket sales at Yunding Park as additional collateral. Jurisdiction: Laws of China Dispute: If there is any dispute between the parties, either party can resolve the dispute by the courts of Fuzhou City. Date of the Agreement: Jan. 26, 2011 1
